1    Alexis Alvarez, Cal. SBN 281377
     Jinny Kim, Cal. SBN 208953
2
     LEGAL AID AT WORK
3    180 Montgomery Street, Suite 600
     San Francisco, CA 94104
4    Telephone: (415) 864-8848
5    Facsimile: (415) 593-0096
     Email: aalvarez@legalaidatwork.org
6           jkim@legalaidatwork.org
7
     Counsel for Plaintiff
8
      XAVIER BECERRA
9     Attorney General of California
      JEFFREY R. VINCENT
10    Supervising Deputy Attorney General
      KYMBERLY E. SPEER
11    Deputy Attorney General
12    State Bar No. 121703
       1515 Clay Street, 20th Floor
13     P.O. Box 70550
       Oakland, CA 94612-0550
14     Telephone: (510) 879-0985
       Fax: (510) 622-2270
15     E-mail: Kymberly.Speer@doj.ca.gov
16   Attorneys for Defendants Board of Trustees
     of the California State University and Gregory Young
17
18
                                   UNITED STATES DISTRICT COURT
19
20                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

21                                      OAKLAND DIVISION
22
23
     MARK TICER,                                     Case No. 4:16−cv−02198−KAW
24
                      Plaintiff,
25           v.                                      STIPULATION AND [PROPOSED]
                                                     ORDER FOR DISMISSAL WITH
26
     GREGORY YOUNG, et al.,                          PREJUDICE OF THE PENDING
27                                                   LAWSUIT
                      Defendants.                    [Fed. R. Civ. P. 41(a)]
28


     {00571218.DOC}                                      Case No. 4:16−cv−02198−KAW
         STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE OF THE
                                  PENDING LAWSUIT
1            IT IS HEREBY STIPULATED by and between the parties to this action through their
2    designated counsel that the above-captioned action be and hereby is dismissed with prejudice
3    pursuant to Fed. R. Civ. Proc. 41(a).
4
5
6     Dated: April 30, 2019                         Respectfully Submitted,
7
                                                    Alexis Alvarez
8                                                   Jinny Kim
9                                                   LEGAL AID AT WORK

10                                            By: /s/ Alexis Alvarez
                                                  ALEXIS ALVAREZ
11
                                                  Attorneys for Plaintiff MARK TICER
12
13
                                                    XAVIER BECERRA
14    Dated: April 30, 2019
                                                    Attorney General of California
15                                                  JEFFREY R. VINCENT
                                                    Supervising Deputy Attorney General
16
17                                            By: /s/ Kymberly E. Speer
                                                  KYMBERLY E. SPEER
18
                                                  Deputy Attorney General
19                                                Attorneys for Defendants Board of Trustees of the
                                                  California State University and
20                                                Gregory Young
21
22
23           Pursuant to General Order No. 45 X. (B), I attest that concurrence in the filing of this
24   document has been obtained from Plaintiff’s counsel.
25
26                                                         /s/ Kymberly E. Speer _____________
                                                           Kymberly E. Speer
27
28


     {00571218.DOC}                      1             Case No. 4:16−cv−02198−KAW
          STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE OF THE
                                   PENDING LAWSUIT
1                                         PROPOSED ORDER

2            IT IS HEREBY ORDERED THAT the above-captioned action is dismissed with

3    prejudice pursuant to Fed. R. Civ. Proc. 41(a).
4
5
      Dated: ___________,
               May 1      2019
6
                                                   Honorable Kandis Westmore
7                                                  United States District Court Judge
                                                               Magistrate
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     {00571218.DOC}                      2             Case No. 4:16−cv−02198−KAW
          STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE OF THE
                                   PENDING LAWSUIT
